UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-7276 Name of Registrant: Putnam California Investment Grade Municipal Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam California Investment Grade Municipal Trust One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 4/30 Date of Reporting Period: 07/01/2005 - 06/30/2006 Item 1. Proxy Voting Record PUTNAM CALIFORNIA INVESTMENT GRADE MUNICIPAL TRUST The fund did not vote proxies relating to portfolio securities during the period covered by this report. Any ballot marked 'Abstain' is considered to have been voted.
